IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,472


EX PARTE JERRY WAYNE GILMORE, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 841554AR IN THE 213TH DISTRICT COURT

FROM TARRANT COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of manufacture of
a controlled substance and sentenced to thirty (30) years' imprisonment. 
	Applicant contends that his trial counsel rendered ineffective assistance because he failed to
timely file a notice of appeal.  The trial court has made findings of fact and conclusions of law.
	The trial court has determined that trial counsel failed to timely file a notice of appeal.  We
find, therefore, that applicant is entitled to the opportunity to file an out-of-time appeal of the
judgment of conviction in Case No. 841554AR from the 213th Judicial District Court of Tarrant
County, Texas.  Applicant is ordered returned to that time at which he may give a written notice of
appeal so that he may then, with the aid of counsel, obtain a meaningful appeal.  All time limits shall
be calculated as if the sentence had been imposed on the date on which the mandate of this Court
issues.  We hold that, should applicant desire to prosecute an appeal, he must take affirmative steps
to file a written notice of appeal in the trial court within thirty (30) days after the mandate of this
Court issues.

Delivered: July 26, 2006
Do Not Publish